                      Case 8:18-bk-13870-MW       Doc 125 Filed 06/09/21 Entered 06/09/21 14:34:35         Desc
                                                   Main Document    Page 1 of 4


                      Misty Perry Isaacson, CA SBN 193204
                  1   PAGTER AND PERRY ISAACSON
                      525 N. Cabrillo Park Drive, Suite 104
                  2   Santa Ana, California 92701
                      Telephone: (714) 541-6072
                  3   Facsimile: (714) 541-6897
                      Email: misty@ppilawyers.com
                  4
                      Attorneys for Debtors
                  5

                  6

                  7

                  8                             UNITED STATES BANKRUPTCY COURT
                  9                   CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
              10

              11      In re:                           )             Case No.: 8:18-bk-13870-MW
                                                       )
              12      FRANCISCO RAMIREZ RAMIREZ and    )             Chapter 13
                      AURORA MENDEZ BARAJAS,           )
              13                                       )             STATUS REPORT REGARDING
                                               Debtors.)             REMAND OF THE ORDER ON
              14                                       )             OBJECTION TO CLAIMS: CLAIM NO. 3
                                                       )             INVESTMENT CONSULTANTS IN THE
              15                                       )             AMOUNT OF $163,284.01
                                                       )
              16                                       )
                                                       )             Date: June 14, 2021
              17                                       )             Time: 2:00 p.m.
                                                       )             Ctrm: 6C
              18                                       )             Place: Telephonic via CourtCall
                                                       )             [See Judge’s Court Procedures During the
              19                                       )             Pandemic]
                                                       )             https://www.cacb.uscourts.gov/sites/cacb/f
              20                                       )             iles/documents/judges/instructions/MW_C
                                                       )             oronavirusannouncement.pdf
              21                                       )

              22               TO THE HONORABLE MARK S. WALLACE, U.S. BANKRUPTCY JUDGE:
              23               Francisco Ramirez Ramirez and Aurora Mendez Barajas (collectively the “Debtors” or
              24      “Movants”), by and through their respective counsel, do hereby submit the following status report
              25      regarding their position and recommendations for the upcoming status conference hearing
              26      regarding the Debtor’s Objection to ICI’s proof of claim (“Objection”).
              27

              28
   PPI Law
525 N. Cabrillo
  Park Drive,
                                                                        -1-
   Suite 104
Santa Ana, CA
    92701
                      Case 8:18-bk-13870-MW         Doc 125 Filed 06/09/21 Entered 06/09/21 14:34:35             Desc
                                                     Main Document    Page 2 of 4



                  1                              Mediation with Hon. Meredith A. Jury (Ret.)

                  2          The Parties attended two (2) half-day mediation sessions with the Hon. Meredith A. Jury,

                  3   retired U.S. Bankruptcy Judge for the Central District of California on October 29, 2020 and

                  4   November 9, 2020. On November 9, 2020 the Parties were able to settle the Debtor’s Objection

                  5   and executed a term sheet that was prepared by Judge Jury. The terms of which provide that:

                  6          A.      The Debtors’ loan with ICI will be modified as follows:

                  7                  1.       The principal will be $65,000;

                  8                  2.       The interest rate will be 7% unless there is a default after notice as set forth

                  9                           in the formal agreement, after which the default interest rate will be 8.5%;

              10                     3.       Interest only monthly payment of $379.16, with the opportunity to prepay

              11                              principal with no prepayment penalty;

              12                     4.       Balloon payment of all outstanding principal and interest after 7 years (84

              13                              months);

              14             B.      Any presently pending foreclosure on the loan held by ICI against the Debtors’

              15      home will be terminated/withdrawn.

              16             C.      The automatic stay of Bankruptcy Code section 362 shall be terminated between

              17      the Parties, such that ICI may take appropriate state court action upon default;

              18             D.      The Debtors will execute a release of all claims against ICI, Gregory Bosse, and

              19      C.P. Fisher, with a California Civil Code section 1542 waiver;

              20             E.      The settlement agreement shall be documented with a formal written agreement

              21      prepared by Debtors’ attorney Misty Perry Isaacson, to be approved by the Court; and

              22             F.      The loan modification will be documented with a formal agreement prepared by

              23      ICI or its attorneys.

              24                                            Current Status of Matter

              25             The Debtors’ Attorney prepared the proposed settlement agreement and while it took

              26      some time to receive signatures from the ICI parties, all signatures have now been received.

              27      Unfortunately, due to the length of time it took to obtain signatures from the ICI parties, the date

              28      for settlement payments to begin under the agreement will need to be modified accordingly.
   PPI Law
525 N. Cabrillo
  Park Drive,
                                                                           -2-
   Suite 104
Santa Ana, CA
    92701
                      Case 8:18-bk-13870-MW     Doc 125 Filed 06/09/21 Entered 06/09/21 14:34:35         Desc
                                                 Main Document    Page 3 of 4



                  1   Counsel for the Debtors has reached out to Counsel for ICI on numerous occasions regarding

                  2   the whereabouts of the proposed loan modification that he was supposed to have drafted. No

                  3   response to Debtor Counsel’s inquiries has been received. The last communication that

                  4   Debtor’s Counsel had with ICI’s Counsel was at the last status conference on April 26, 2021.

                  5   Dated: June 9, 2021                            Respectfully submitted,

                  6                                                  PAGTER AND PERRY ISAACSON
                  7                                                  /s/ Misty Perry Isaacson
                                                                     _______________________________
                  8                                                  Misty Perry Isaacson, Attorneys for
                                                                     Debtors, Francisco Ramirez Ramirez and
                  9                                                  Aurora Mendez Barajas
              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
   PPI Law
525 N. Cabrillo
  Park Drive,
                                                                      -3-
   Suite 104
Santa Ana, CA
    92701
                      Case 8:18-bk-13870-MW              Doc 125 Filed 06/09/21 Entered 06/09/21 14:34:35                       Desc
                                                          Main Document    Page 4 of 4


                                                                 PROOF OF SERVICE OF DOCUMENT
                  1
                             I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                  2   address is: 525 N. Cabrillo Park Drive, Suite 104, Santa Ana, CA 92701

                  3   A true and correct copy of the foregoing document entitled (specify): STATUS REPORT REGARDING
                      REMAND OF THE ORDER ON OBJECTION TO CLAIMS: CLAIM NO. 3 INVESTMENT CONSULTANTS IN
                  4   THE AMOUNT OF $163,284.01 will be served or was served (a) on the judge in chambers in the form and
                      manner required by LBR 5005-2(d); and (b) in the manner stated below:
                  5
                               1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
                  6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink
                      to the document. On (date) 06/09/2021, I checked the CM/ECF docket for this bankruptcy case or adversary
                  7   proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
                      transmission at the email addresses stated below:
                  8
                                Amrane (SA) Cohen (TR) efile@ch13ac.com
                  9             Sean C Ferry sferry@raslg.com, sferry@ecf.courtdrive.com
              10
                                Fritz J Firman firmanweber@Yahoo.com,
                                 centralservice.firmanweber@gmail.com
              11                United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
              12                                                                       Service information continued on attached page

              13              2. SERVED BY UNITED STATES MAIL:
                      On (date) _______________, I served the following persons and/or entities at the last known addresses in this
              14      bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
                      United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
              15      declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

              16                                                                       Service information continued on attached page

              17                3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
                      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
              18      (date), I served the following persons and/or entities by personal delivery, overnight mail service, or (for those
                      who consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the
              19      judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed
                      no later than 24 hours after the document is filed.
              20
                                                                                          Service information continued on attached page
              21
                                 I declare under penalty of perjury under the laws of the United States that the foregoing is true and
              22
                      correct.
              23        06/09/2021                Misty Perry Isaacson                           /s/ Misty Perry Isaacson
                        Date                       Printed Name                                  Signature
              24

              25

              26

              27

              28
   PPI Law
525 N. Cabrillo
  Park Drive,
                                                                                    -4-
   Suite 104
Santa Ana, CA
    92701
